UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2013. OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 001-34641 FURIEX PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1197863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3900 Paramount Parkway,Suite 150 Morrisville, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (919)456-7800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 10,371,155 shares of common stock, par value $0.001 per share, as of October31, 2013. INDEX Page Part I. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2013 (unaudited) 3 Consolidated Balance Sheets as of December31, 2012 and September 30, 2013 (unaudited) 4 Consolidated Statement of Shareholders' Equity for the Nine Months Ended September 30, 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2013 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures about Market Risk 26 Item4. Controls and Procedures 26 Part II. OTHER INFORMATION Item6. Exhibits 27 Signatures 28 Part I. FINANCIAL INFORMATION Item1. Financial Statements FURIEX PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended
